Citation Nr: 1542651	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  12-22 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Whether the reduction in the evaluation of service-connected chronic low back strain, from 20 percent to 10 percent effective January 1, 2010, was proper.  

2.  Entitlement to an increased evaluation for chronic low back strain rated 20 percent disabling prior to January 1, 2010, 10 percent disabling as of January 10, 2010, and 20 percent disabling as of April 21, 2015.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and P.P.



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active military service from July 2001 to November 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana issued in October 2009 that reduced the Veteran's rating for chronic low back strain from 20 percent to 10 percent, effective from January 2010.

A claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the October 2009 rating decision was issued subsequent to the Veteran's April 2008 request for an increased rating for his back strain and the October 2008 rating decision denying the same.  Also, the Veteran has consistently argued in relation to this appeal that she not only seeks restoration of the 20 percent rating but that her disability warrants an increased rating.  Therefore, the Veteran's appeal from the rating action has brought before the Board the issue of the propriety of the rating reduction, as well as the claim for an increased rating for such disability.

In September 2014, the Veteran and P. P. appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO.  The record reflects that a hearing transcript is unavailable.  The Veteran has been offered the opportunity for another hearing but has responded that she does not want such a hearing and prefers to have her case proceed on the evidence of record.  

In January 2015, the Board issued a decision remanding this matter to the RO for additional development.  In an April 2015 rating decision, the RO increased the rating for low back strain to 20 percent, effective from April 21, 2015.  As this increase did not represent a full grant the benefits sought, the Veteran's appeal was not abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.


FINDINGS OF FACT

1.  The preponderance of the evidence fails to establish that the objective improvement in the low back noted in the July 2009 examination report actually reflects an increase in the Veteran's ability to function at work and home.

2.  For the entire period on appeal, the Veteran's chronic low back strain has more nearly approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees than forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; neither ankylosis nor intervertebral disc syndrome are shown.  


CONCLUSIONS OF LAW

1.  The reduction in the rating for chronic low back strain from 20 percent to 10 percent effective January 1, 2010, was improper, and restoration of the prior rating is warranted.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  During the entire rating period on appeal, the criteria for a 20 percent disability rating for chronic low back strain have been met or approximated; the criteria for a rating in excess of 20 percent have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in January 2015.  

The Board's remand instructed the RO to: (1) obtain VA treatment records; (2) obtain an additional VA medical opinion to include examination if necessary; and (3) readjudicate the claim.

Updated treatment records were obtained and the Veteran underwent examination in April 2015.  The RO readjudicated the claim in an April 2015 rating decision and Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. Veteran's Claims Assistance Act of 2000 (VCAA)

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015). 

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Additional due process requirements must be followed in most cases involving the reduction of a disability rating.  See 38 C.F.R. § 3.105(e).  However, as the Board concludes herein that the rating reduction for the Veteran's chronic low back strain was improper, restoration of the prior rating is warranted.  As this constitutes a full grant of those benefits sought on appeal, no further development or discussion of these provisions is necessary. 

VA issued a VCAA letter in April 2008, prior to the initial unfavorable adjudication of her claim for an increased rating in October 2008 and prior to the rating decision that effectuated the reduction in October 2009.  This letter advised the Veteran of what evidence was necessary to substantiate his claim for an increase, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined.  The Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with a VA examination in April 2015 in response to the Board remand instructions.  The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted a thorough medical examination of the Veteran.  Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating.  See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

III.  Merits of the Claim

The Veteran contends that the rating reduction from 20 percent to 10 percent for chronic low back strain was improper.  Further, the Veteran argues she is entitled to an increased rating in excess of 20 percent.

The Board finds that the rating reduction was improper, and restoration of the previous 20 percent rating for chronic low back strain is warranted.  However, the preponderance of the evidence is against a finding that a rating in excess of 20 percent for chronic low back strain is warranted on either a schedular or extraschedular basis.  Finally, an inferred claim for a total disability rating based on individual unemployability (TDIU) has not been raised by the record.

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).  However, if the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In this case, the Veteran's prior rating for low back strain was in effect since November 2004, or less than five years prior to the October 2009 rating decision at issue.  Therefore, the additional procedural requirements as set forth in 38 C.F.R. § 3.344 do not apply.

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

Historically, service connection for low back strain was granted in a June 2006 rating decision, along with a 20 percent rating effective the month of the Veteran's service separation.  In October 2009, the RO issued a rating decision reducing the rating to 10 percent, effective from October 2010.  An April 2015 rating decision increased the rating for the back from 10 to 20 percent effective from the date of examination in April 2015.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.  §§ 4.1, 4.2, 4.7 (2015).

In an appeal of an increased rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2015).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2015).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2015).

Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2015).

Pursuant to 38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  In this case, IVDS is not present and thus these ratings are inapplicable.

The Veteran's 20 percent rating for low back strain was based on a March 2006 VA examination showing in pertinent part range of motion to forward flexion limited to 50 degrees with pain following repetitive motion.  At the time of the examination, the Veteran had last worked as a receptionist for a car dealer and had been laid off 6 months earlier.  She reported that she was unable to walk more than a few yards due to back pain.  X-rays were normal.  

During the May 2008 VA examination for her claim for increased rating, the Veteran complained of constant, severe, aching back pain and limitation of motion, but she denied flare-ups.  Range of motion was normal generally for the back but included in pertinent part forward flexion limited to 65 degrees with pain.  There was no increase with repetitive use of the joint and no ankylosis.  The Veteran stated that her daily living was impacted.  The Veteran was a student and thus was unemployed at the time.  

Following that examination and a rating decision denying an increased rating, the RO ordered the Veteran to present for another examination of the back in July 2009.  During that examination, the Veteran reported her pain had progressively worsened.  She had had no surgery and was instead treated at VA with medication and a shot of Toradol.  Examination of the back was largely normal and included in pertinent part range of motion with forward flexion to 90 degrees not limited by pain or following repetition.  X-rays were normal.  The Veteran stated that her daily living was impacted.  The Veteran was a student and thus was unemployed at the time.  

Based on the July 2009 examination, the RO reduced the rating for the Veteran's low back in an October 2009 rating decision.  In the decision, the RO also considered the statement of a VA nurse who indicated that the Veteran was undergoing continued treatment for her back pain which was not in remission.  The Veteran and her mother indicated in statements both prior to and subsequent to this decision that her back had not gotten better and that she still experienced pain and limitation of motion.  Medical records from the New Orleans VA medical center (VAMC) both before and after the rating decision indicate that the Veteran continued to complain of back pain, weakness, and decreased mobility.  Also, a statement from her treating VA physician dated in September 2009 reflects her assessment that the Veteran's back problems would worsen over time.  She also noted that the Veteran had only temporary relief of symptoms following therapy and treatment.  

As stated above, to warrant a reduction the evidence of record must show not only an improvement in the disability level, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  Both must be established by a preponderance of the evidence.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.  Comparing the March 2006 and July 2009 examinations, the Veteran's flexion went from 50 degrees following repetitive motion limited by pain to simply 90 degrees.  Thus, the objective medical evidence shows improvement in flexion.  As a result, an improvement in the disability level has been shown.

However, the evidence of record does not indicate that the objective improvement in forward flexion reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. The Veteran consistently complained of limited range of motion, pain, and weakness in her VA treatment records.  During examinations, she complained that her pain had worsened.  Her mother has reported that the Veteran's pain and limitation have not decreased at home and are in fact more limiting.  Her VA doctor has indicated her back disability has not gotten better and will likely progress.  The Veteran has at no time stated that his ability to perform everyday functions has improved.  The statements are not inherently incredible and in fact are generally consistent with the treatment record.  As the preponderance of the evidence does not show that the objective improvement of the low back reflects an improvement in the Veteran's ability to function during everyday life, the reduction in rating was improper.

The Board finds that the reduction in rating from 20 percent to 10 percent for chronic low back strain was improper, and a restoration of the prior 20 percent rating, effective January 1, 2010, is warranted.  See 38 C.F.R. §§ 4.2, 4.10; Brown, 5 Vet. App. at 421.  The Board will now determine whether an increased rating in excess of 20 percent for the period on appeal is warranted.

The Board finds that a rating greater than 20 percent for the Veteran's low back disability is not warranted.  As noted previously, the July 2009 VA examiner noted that the Veteran's range of motion was in pertinent part flexion to 90 degrees with the other measurements in the generally normal range and not together totally 120 degrees or less.  Repetitive movement did not result in further limitation of motion due to pain or other factors.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.  Lumbar x-rays were within normal limits.  The Veteran described having pain with daily activities which was generally deemed severe.  The Veteran also reported that her condition interfered with daily living.  

Additional medical records include an October 2014 DBQ report noted above.  In pertinent part, the report shows forward flexion is limited to 65 degrees.  Low back pain was noted to be aggravated by prolonged sitting and walking.  Also, hydrocodone taken for back pain was noted to cause drowsiness which affects her cognitive status on her job.  

An April 2015 VA examination report reflects in pertinent part that forward flexion is limited to 60 degrees with pain.  The Veteran described gnawing and throbbing pain localized in the low back and not radiating to the legs.  There was no associated weakness in the legs.  At times she feels some numbness in the anterior aspect of both legs as well as in the calves and she has noticed on occasion bladder incontinence.  Reported that she felt the pain is getting worse.  She reported flare-ups of more than 4 episodes per month where she stays in bed because of pain.  Examination showed no radiculopathy and no IVDS.  It was noted that she does desk type of work and is usually able to function with the help of her pain medications.  

Based on the April 2015 examination report of flexion limited to 60 degrees, the RO increased the rating to 20 percent from the date of examination.  

The Veteran has reported symptoms such as pain on motion and limited range of motion, all of which the Veteran is competent to report as they are lay observable.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the Veterans lay statements as well as those of her mother are consistent with the level of limitation reflected in the April 2015 VA examination that supported a 20 percent rating.  However, they are inconsistent with the criteria for a rating in excess of 20 percent.  Specifically, they do not suggest that ankylosis or IVDS are present.  As such, the preponderance of the evidence is against a finding that a rating in excess of 20 percent for chronic low back strain is warranted.

In determining that a higher rating than 20 percent is not warranted for the Veteran's chronic low back strain during the period on appeal, the Board has considered all possibly applicable rating codes.  Ratings of 40, 50 and 100 percent are available where there is ankylosis of the thoracolumbar spine or spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  There is no medical evidence of ankylosis, which for VA purposes is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)).  VA examinations clearly establish a range of motion in the Veteran's low back, and thus it cannot be considered ankylosed.  Similarly, VA examination in April 215 shows no IVDS.  As such, a higher rating based on ankylosis or IVDS under Diagnostic Codes 5237 or 5243 is not warranted.  Also, inasmuch as the Veteran urged that neurological manifestation of her service-connected back disability may include headaches, the examiner noted in April 2015 that her current headaches were not such a manifestation and were not due to her back disability.  Parenthetically, the Board notes that service connection for headaches was granted in an April 2015 rating decision.  

In sum, the evidence of record does not support a rating in excess of 20 percent for the Veteran's chronic low back strain.  All potentially applicable diagnostic codes have been considered, and there is no basis upon which to assign an evaluation in excess of the currently assigned staged ratings.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staging is not warranted, as the manifestations of the chronic low back strain were relatively stable throughout the period on appeal, as reflected in the lay statements and examination record.  For the reasons stated above, any increase in symptomatology, to include pain, is not sufficient to warrant a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's chronic low back strain.  As such, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 C.F.R. § 4.3.  For these reasons, the claim for an increased rating in excess of 20 percent for chronic low back strain is denied.

Consideration has also been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.   

If not, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If an exceptional disability picture, including such factors as marked interference with employment and frequent periods of hospitalization, exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination on whether justice requires an extraschedular rating.  Id.  

Here, the rating schedule is adequate as it fully contemplates the symptoms of the Veteran's chronic low back strain, specifically limitation of motion due to pain, weakness, and other factors.  Therefore, extraschedular evaluation is not appropriate, and need not be further discussed.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

The Board notes that a claim for TDIU has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (stating that when evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  While the Veteran was unemployed for a period of time, she indicated that her unemployment is due to being a student.  According to her April 2015 examination, she is now employed at t desk job, and although she does have some impact based on her back disability, she is usually able to function with the help of her pain medications.  As such, a claim for a TDIU is not raised the record and need not be addressed.


ORDER

Restoration of the prior 20 percent rating for service-connected chronic low back strain, effective January 1, 2010, is granted.

A rating in excess of 20 percent for chronic low back strain is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


